Worden, J.
This was a complaint by the appellant against the appellee for an injunction. On motion of defendant below, the cause was ordered by the court below, to be stricken' from the docket, to which the'plaintiff excepted, but filed no bill of exceptions, nor does it in any way appear on what ground the order was made. In the absence of any showing to the contrary, we must presume that the order was correctly made. Conoway v. Weaver, 1 Ind. 263. The ground of the action of the court shoúld have been made to appear by a bill of exceptions. Engard v. Frazier, 7 Ind. 154.
The judgment is affirmed, with costs.